                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

MEAGHAN WOOD,

                       Plaintiff,

v.                                                        Case No.: 2:18-cv-1098
                                                          JUDGE GEORGE C. SMITH
                                                          Magistrate Judge Deavers

COMMISSIONER OF SOCIAL SECURITY,

                       Defendant.

                                           ORDER

       This case is before the Court to consider the Report and Recommendation issued by the

Magistrate Judge on August 5, 2019, recommending that Plaintiff’s Statement of Errors be

overruled and that the Commissioner’s decision be affirmed. (Doc. 13). The time for filing

objections to the Report and Recommendation has passed, and no objections have been filed to

the Report and Recommendation. Therefore, the Court ADOPTS AND AFFIRMS the Report

and Recommendation. Plaintiff’s Statement of Errors is hereby OVERRULED and the decision

of the Commissioner of Social Security is AFFIRMED.

       The Clerk shall remove Document 13 from the Court’s pending motions list and enter

final judgment in this case.

               IT IS SO ORDERED.


                                                   /s/ George C. Smith
                                                   GEORGE C. SMITH, JUDGE
                                                   UNITED STATES DISTRICT COURT
